uil tax_exempt_and_government_entities_division - release number release date department of the treasury internal_revenue_service commerce street ms dal dallas tx date person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court the claims_court or the united_states district_court for the district of columbia date certified mail - return receipt requested dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemption you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 in addition you have maintained very few books_and_records sec_6033 of the irc requires organizations exempt from tax to kcep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s excinpt status based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal revenuc code retroactively to january 20xx you have agreed to this determination by signing forin 6018-a on august 20xx contributions to your organization are no longer deductible under sec_170 of the internal revenue cade uil processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was detcrmined by calling or writing to internal revenuc service office of taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours sumlt lougl- sunita lough director eo examinattons department of the treasury te_ge - eo division mdp broadway room nashville tn internal_revenue_service yee cent entit government entities uil division date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of the report of our findings explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f uil if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication report of examination form 6018-a letter catalog number 34809f schedule no or exhibit e 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items year period ended december the issue sec_1 whether accomplish its exempt_purpose is actively engaged primarily in activities that july xx whether operated exclusively for exempt purposes within the internal_revenue_code sec_501 c the facts henceforth the organization received income_tax exemption as _ the 20xx for-profit company per interview with the founder he stated described in sec_501 on january 29xx the books_and_records of the organization for the period ending december 20xx were examined on october 20xx the organization also failed to file form_990 return for the period ending december until our examination with the exception of its organizing documents the organization has carried on very little of its exempt_purpose activities and therefore has generated little or no books_and_records to demonstrate its ability to carry on its exempt_purpose activities at the time of our field_examination in 20xx the organization had no bank account of its own or any other financial record to meet its public support_test founder of the organization was the only officer during the audit who also manages that he spends about hours each month running the affairs of the organization the bulk of his time is spent running the for-profit company because as he put it it is the company that pays the bills in its form 990-ez return for the year ending december secured during the field_examination the organization reported dollar_figure and dollar_figure in total expense essentially the organization has carried out very little of its exempt_purpose activities and or has been inactive since it was granted tax exemption as exemplified by lack records for these activities with state of was filed and completed the internal_revenue_service went through a lengthy form_1023 application process and sent at least eight letters requesting additional information from organization in order to clarify several operational employee officer stock nonprofit corporation on february on january 29xx dissolution of the organization was filed with the state of under the same name on december 20xx apparently before the dissolution was first incorporated under the laws of the state of department of the treasury - internal_revenue_service and reincorporated in the state of in total revenue form 886-acrev background as a non- page -- l department of the treasury - internal_revenue_service schedule no or exhibit form 886a year period ended name of taxpayer explanation of items december 20xx compensation as well as activity issues in its application_for exemption and often the organization’s responses were cither incomplete or inadequate resulting in additional correspondence between the irs and organization for example in irs letter dated june xx the organization was asked to provide a copy of its typical dmp customer contract customer referral agreement to other organizations in some of the questions in its response received on july the organization stated when our 501c3 application was initially submitted we had aspirations of becoming a debt management settlement and counseling services organization since that time our organization has changed its mission by deleting those services and reorganizing as a strictly financial education organization in another irs letter dated december oxx item number states the website still refers to the organization as ‘financial literacy credit counseling and debt management firm’ the organization will need to remove the activities the organization is not conducting please provide copies of the corrected web pages item number six of the same letter states also when conducting a search on the internet for the organization the organization is listed as a debt settlement and management organization and debt counseling organization if the organization is not involved in debt management and counseling services provide an explanation as to why the organization is advertized as debt management organization the organization will need to remove this activity if it is not involved in debt management and provide documentation that it is no longer conducting the activities in a determination_letter dated january 20xx was determined to be exempt from federal_income_tax as an organization described in sec_501 at the time of its application_for federal_income_tax exemption was located at the time of our initial contact for our field_examination the organization was located at by the date of our field_examination the organization had moved to website of the secretary of state state of administratively dissolved with certification of administrative dissolution dated august 20xx nearly two months before our field_examination shows current status as research of the organization by the examiner on the was founded by who is also the founder and president of 20x ‘ for-profit company in its response letter received on x to item number the organization stated we refer and receive referral july clients from the following agencies these agencies organizations are selected by continuous referral business to our organization referral activity is on a non-contractual basis the officer listed founded by among others both officers are also listed as board members of founded by form 886-arrev department of the treasury - internal_revenue_service page - form 886a schedule no or exhibit department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended december 20xx under examination the president is also a founding member of marketing name of a collaboration of seven for-profit business formed together to increase their marketability and profitability activity description in section of its by-laws the organization described its exempt_purpose as follows is organized for charitable and educational_purposes under sec_501 of the internal_revenue_code more specifically to provide relief of the distressed by providing affordable credit counseling debt management and debt settlement services and to educate the public at large particularly in the and surrounding areas about credit- related issues via financial literacy seminars _ in part iv narrative description of your activities of form_1023 application_for exemption the organization provided the following summary of its activities past activities from february 20xx through j une-o we aggressively sought to educate the public about credit-related issues by promoting our tree financial literacy seminars held at local public libraries in on a rotating basis these seminars further our exempt purposes by providing free consumer credit education to those who would not otherwise have such has earned the title of fortune magazine and smr research corp a hackettstown n j based business research firm that studies loan markets and lenders the total personal bankruptcy filing rate of the for more than a decade according to _-adults- almost _ times the national rate was birthed to fill a deep-seeded void in reliable dedicated affordable knowledgeable non-predatory source of personal financial management after serving the community for several years the management team has discovered that many people have great financial woes and simply do not know where to turn unfortunately these people find themselves facing foreclosures bankruptcies and declined credit application therefore and surrounding areas - a sponsors free financial literacy seminars to individual consumers and community organizations educating clients on the essentials of smart financial planning and providing all individuals with a better understanding about the proper use of credit -was0 pero present activities form 886-avrev management currently ‘is meeting the increasing demand for credit counseling and debt ‘offers confidential credit management education debt department of the treasury - internal_revenue_service page -- ‘orm 886a department of the treasury - internal revenuc service schedule no or exhibit name of taxpayer year petiod ended explanation of items december 20xx counseling debt settlement and debt management services to consumers nationwide with a primary focus in the debt and simply need some relief from their distress and a glimpse of hope ' management team works diligently to assist clients for the most affordable rate available for those who have the resources we are able to also negotiate debt with our area the majority our clients are heavy laden with teducing the debt by up to of the original amount owned doing so provides our clients with additional peace of mind from credit calls demanding payment in addition we are continuing our efforts to educate the community about consumer credit via our financial literacy seminars because of our limited funding we are unable to adequately market our services through the local media therefore we are seeking other alternatives to increase public awareness about ' and its services however we are witnessing increased interest in our debt management plan and debt settlement services via word-of-mouth publicity thus we are spending of our time providing credit counseling debt management and debt settlement services thcugh we are pleased with the increased interest in these services we realize the importance of marketing and presenting our financial literacy seminars this is particularly important as our goal is to differentiate ourselves by requiring all clients seeking credit and debt counseling services to first go through financial and credit education classes provided by’ at no cost to the client also as a provider of a personal financial management instructional course we are petitioning approval from the executive office for united_states trustees to be placed on their list of providers for those considering bankruptcy under the bankruptcy reform law such approval as a nonprofit budget and credit counseling agency is being requested as well during the year ended december 29xx - the year under examination the organization had very little activity at the time of the examination the founder stated that the organization has provided few financial education and literacy programs to the community at large in the area of home buying money management credit building investment lectures etc at no cost to the participants to help the community make informed decision on financial matters asked what was the primary source of financial support for the organization the officer stated that he contributes funds as well as solicit donations from participants at the end of their workshop sessions the organization provided little or no records of it activities the organization had no bank account bank statements records it provided a list of about signed-in participants for the year 20xx during the examination interview the officer was asked how many hours does he spend running exempt_organization since he is also involved with hours a month on the exempt_activities mostly responding to online enquiries and contacting people looking for information through the website the organization has for-profit companies the officer stated that he spends about department of the treasury - internal_revenue_service form 886-arev page -- schedule no or exhibit form 886a department of the treasury - internal_revenue_service explanation of items year period ended name of taxpayer december 20xx essentially become web-based as previously stated the organization provided very little records of its activities the organization has no employees only volunteers it provided two one-page board meeting no public support minutes one on february 29xx and the other on september 20xx contributions education and outreach revenue or expenditure bank statement records were provided by the organization upon subsequent discussion and request the organization provided three records of dmp agreements with three clients two of these were entered into in 20xx and one in january of 20xx which shows the organization did not totally stop dmp activities in20xx as previously indicated the law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 form 886-acev department of the treasury - internal_revenue_service page - department of the treasury - internal_revenue_service schedule no or exhibit form 886a year period ended name of taxpayer explanation of items december 20xx sec_1_501_c_3_-1 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects in 326_us_279 the supreme court held that the presence ofa single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 prohibited private revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of solutions plus inc vs commissioner of internal revenue t c memo on date the tax_court overwhelmingly supported the internal_revenue_service in finding that the credit_counseling_organization was not a c charitable or educational_organization the organization stated its intent to offer and service dmp’s on a national scale the organizations intended goal was to solicit potential clients for dmp’s there would be no other assistance provided to clients who did not qualify for dmp’s the court failed to find a meaningful education program or educational materials that the organization might send to prospective clients it found that the organization’s plans to provide seminars and workshops to high school students on sound financial management skills were an insignificant part of its overall activities it held that the organization’s activities were primarily structured to market determine eligibility for and enroll individuals in dmp’s the court concluded that the sale of form 886-a rev department of the treasury - internal_revenue_service page -- department of the treasury - internal_revenue_service schedule no or exhibit form 886a year period ended name of taxpayer explanation of items december 20xx dmp’s was the organizations primary reason for existence and its charitable and educational_purposes were at best minimal it held that the organization did not qualify for tax-exempt status under sec_501 outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public i improving any consumer’s credit record credit history or credit rating or the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed us c 1679b significantly sec_501 organizations are excluded from regulation under the croa a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- the croa defines a credit repair organization as service described in clause i form 886-acev u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j ii providing advice or assistance to any consumer with regard to any activity or department of the treasury - internal_revenue_service page schedule no or exhibit form 886a department of the ‘i'reasury - internal revenuc service explanation of items year petriod ended name of taxpayer december 20xx businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government’s position in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section _ has not demonstrated its ability to operate as public charity organization by its inactivity failure to devote the necessary time to solicit public support in order to raise funds to carry out the public charity activities for which it was granted tax exempt status though the examination uncovered no evidence of private_inurement from the little record provided by the organization it is clear that the founder of the organization spends the bulk of his time managing his for-profit companies and has little or no time to manage the organization or recruit someone to do so in order to grow the exempt_organization the operation of exempt_organization with for-profit company with essentially identical names by the same officers in the same office facility use of the same equipments under the similar trade_or_business raises very serious concern and gives the appearance of private benefit as it is very easy to commingle books_and_records clients revenues expenditure etc and very difficult to tell where exempt_organization ends and for-profit company begins since the organization stopped its dmp activities in20xx available records including the past and present activities listed above show that _ has not really been able to carry out any meaningful exempt_purpose activity taxpayer position the position of government’s position as discussed in this report is unknown at this time will be allowed days to review this report and respond with respect to the issues facts applicable law and conclusion has not demonstrated its ability to operate exclusively for exempt purposes because of its continued inactivity inability to invest the necessary time and resources to solicit public support to firmly establish the organization in the community in 70_tc_352 citing lack of solicitation of contributions and sole support from fees as factors disfavoring exemption federation pharmacy services f 2d pincite the form_886 a rev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit 20xx december absence of contributions or of a plan to solicit contributions which are characteristic of a charitable institution militated against the finding of tax-exempt status it is clear that the organization failed both its operational and public support tests as demonstrated by this examination and should be revoked effective january 20x _ form 886-aciev department of the treasury - internal_revenue_service page --
